Citation Nr: 0834053	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-40 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for lymph and thyroid gland 
goiter, to include as secondary to Agent Orange (herbicide) 
exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In July 2008, the veteran presented 
testimony during a hearing before the undersigned Veterans 
Law Judge (VLJ) sitting at the RO.  A transcript of that 
hearing is of record.  

In reviewing the claims file, the Board notes that in a 
December 2005 VA Form 9 (Appeal to Board of Veterans' 
Appeals) as well as a September 2008 Appellant's Brief the 
veteran and his representative have made assertions regarding 
degenerative arthritis and post-traumatic stress disorder 
(PTSD), respectively.  The Board liberally interprets these 
assertions as raised claims for service connection for 
degenerative arthritis and PTSD.  As neither of these claims 
has been adjudicated by the RO, they are not before the Board 
and hence, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  Lymph and thyroid gland goiter is not attributable to the 
veteran's military service, to include as secondary to 
herbicide exposure.


CONCLUSION OF LAW

The veteran does not have a lymph and thyroid gland goiter 
that is the result of disease or injury incurred in or 
aggravated during active military service, to include as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a notice letter in 
August 2004, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  The 
Board notes that the veteran has not been provided notice 
with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  In this case, however, there are no questions 
with respect to a current rating and/or effective date before 
the Board on appeal.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  Thus, 
while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegriniv. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claim must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service treatment records 
(STR's) and personnel records have been associated with the 
claims file as have relevant post-service private medical 
records.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim on appeal 
that need to be obtained. 

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
lymph and thyroid gland goiter is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability. 38 C.F.R. § 3.159(c)(4).  In this case, as will 
be explained below, there is no indication except by way of 
unsupported allegation that lymph and thyroid gland goiter 
may be associated with military service, to include herbicide 
exposure therein.  Consequently, further action to obtain a 
medical opinion with respect to the veteran's claim is not 
warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A review of the veteran's STR's reveals that, in October 
1969, the veteran was treated at Ben Hoa Air Base in Vietnam.  
Consequently, the Board notes that the veteran served in 
Vietnam during the Vietnam Era and is presumed to have been 
exposed during such service to a herbicide agent.  

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The diseases for 
which service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  

The veteran's claimed disease, lymph and thyroid gland 
goiter, is not one of th presumptive diseases associated with 
exposure to herbicide agents under 38 C.F.R. § 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure." 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  In 2005, NAS published its sixth full report, 
entitled, "Veterans and Agent Orange:  Update 2004" (Update 
2004). See e.g., 72 Fed. Reg. 32395-32407 (June 12, 2007).  
Consistent with prior reports of NAS, Update 2004 did not 
identify lymph and thyroid goiter as a condition or disease 
associated with herbicide exposure.  However, the veteran is 
not precluded, however, from establishing that his lymph and 
thyroid gland goiter is related to service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, considering the evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim.

A review of the veteran's STR's, including the veteran's 
entrance and separation medical examinations, show no 
treatment or diagnosis of lymph and thyroid gland goiter or 
any other lymph and thyroid-related disability.  Further, a 
review of the post-service medical evidence shows that the 
first documented clinical finding of a lymph and thyroid 
gland goiter was in 2003-32 years after the veteran's 
separation from service in 1971.  

In this case, the Board finds persuasive the lack of any in-
service diagnosis or treatment for lymph and thyroid gland 
goiter, as well as the fact that no physician or other 
medical professional post service has linked lymph and 
thyroid gland goiter to service, to include presumed 
herbicide exposure therein.  Additionally, neither the 
veteran nor his representative has presented nor alluded to 
the existence of any opinion establishing a relationship 
between any current lymph and thyroid gland goiter and 
service.  Hence, the record presents no basis for a grant of 
service connection for lymph and thyroid gland goiter.

The Board notes that the veteran is competent to testify 
concerning factual matters of which he had first hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he is not competent to render a medical 
opinion as to the etiology of any diagnosed lymph and thyroid 
gland goiter.  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the Board finds that, while the veteran is 
presumed to have been exposed to herbicides while serving in 
Vietnam during the Vietnam Era, the veteran's claimed lymph 
and thyroid gland goiter has not been found to be a 
presumptive condition or disease associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Likewise, there is a 
lack of medical evidence that links the veteran's lymph and 
thyroid gland goiter to service, to include herbicide 
exposure therein, on a direct basis.  For all the foregoing 
reasons, the claim for service connection for lymph and 
thyroid gland goiter, to include as due to herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is a preponderance of the 
evidence weighing against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for lymph and thyroid gland goiter is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


